 

Exhibit 10.3

 

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.

 

 

 

 

 

INVESTOR AGREEMENT

By and Between

SOLID BIOSCIENCES INC.

AND

ULTRAGENYX PHARMACEUTICAL INC.

Dated as of October 22, 2020

 

 



ACTIVE/104419179.14  

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

1.Definitions1

2.Registration Rights7

 

2.1

Required Registration7

 

 

2.2

Company Registration8

 

 

2.3

Underwritten Registration Required; Priority in Underwritten Offering9

 

 

2.4

Priority in Required Registration10

 

 

2.5

Revocation of Required Registration10

 

 

2.6

Effective Required Registrations11

 

 

2.7

Continuous Effectiveness of Registration Statement11

 

 

2.8

Obligations of the Company12

 

 

2.9

Furnish Information15

 

 

2.10

Expenses15

 

 

2.11

Indemnification15

 

 

2.12

SEC Reports17

 

 

2.13

Assignment of Registration Rights18

 

3.Standstill.18

4.Restrictions on Dispositions19

 

4.1

Lock-Up19

 

 

4.2

Certain Tender Offers20

 

 

4.3

Sale Limitations.20

 

 

4.4

Offering Lock-Up20

 

5.Voting Agreement.21

 

5.1

Voting of Securities.21

 

 

5.2

Quorum.22

 

6.Information Rights.22

 

6.1

Financial Information and Reporting22

 

 

6.2

Confidentiality23

 

 

6.3

Acknowledgment of Securities Law23

 

7.Termination of Certain Rights and Obligations23

 

7.1

Termination of Registration Rights23

 

 

7.2

Termination of Standstill Agreement23

 

 

7.3

Termination of Restrictions on Dispositions24

 

 

7.4

Termination of Voting Agreement Term24

 

 

7.5

Termination of Information Rights24

 

 

7.6

Effect of Termination24

 

8.Miscellaneous24

 

8.1

Governing Law; Submission to Jurisdiction24

 





ACTIVE/104419179.14  

 







--------------------------------------------------------------------------------

 

 

 

8.2

Waiver25

 

 

8.3

Notices25

 

 

8.4

Entire Agreement25

 

 

8.5

Amendments25

 

 

8.6

Headings; Nouns and Pronouns; Section References25

 

 

8.7

Severability26

 

 

8.8

Assignment26

 

 

8.9

Successors and Assigns26

 

 

8.10

Counterparts26

 

 

8.11

Third Party Beneficiaries26

 

 

8.12

No Strict Construction26

 

 

8.13

Remedies26

 

 

8.14

Specific Performance26

 

 

8.15

No Conflicting Agreements27

 

 

8.16

Use of Proceeds.27

 

 

Exhibit A – Notices

Exhibit B – Form of Irrevocable Proxy

 

ii









--------------------------------------------------------------------------------

 

 

INVESTOR AGREEMENT

THIS INVESTOR AGREEMENT (this “Agreement”) is made as of October 22, 2020, by
and between Solid Biosciences Inc., a Delaware corporation (the “Company”), and
Ultragenyx Pharmaceutical Inc., a Delaware corporation (the “Investor”).

WHEREAS, the Stock Purchase Agreement, dated as of the date hereof, by and
between the Investor and the Company (the “Purchase Agreement”) provides for the
issuance and sale by the Company to the Investor, and the purchase by the
Investor, of shares (the “Purchased Shares”) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”); and

WHEREAS, as a condition to consummating the transactions contemplated by the
Purchase Agreement, the Investor and the Company have agreed upon certain rights
and restrictions as set forth herein with respect to the Purchased Shares and
other securities of the Company beneficially owned by the Investor and its
Affiliates, and it is a condition to the execution of the Purchase Agreement
that this Agreement be executed and delivered by the Investor and the Company.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Definitions

.  As used in this Agreement, the following terms shall have the following
meanings:

(a)“Affiliate” shall mean, with respect to any Person, another Person that
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise. Without limiting the generality of the
foregoing, a Person shall be deemed to “control” another Person if any of the
following conditions is met: (i) in the case of corporate entities, direct or
indirect ownership of more than fifty percent (50%) of the stock or shares
having the right to vote for the election of directors; and (ii) in the case of
non-corporate entities, direct or indirect ownership of more than fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.  For the purposes of this Agreement, in
no event shall the Investor or any of its Affiliates be deemed Affiliates of the
Company or any of its Affiliates, nor shall the Company or any of its Affiliates
be deemed Affiliates of the Investor or any of its Affiliates.

(b)“Agreement” shall have the meaning set forth in the Preamble to this
Agreement, including all Exhibits attached hereto.

(c)“beneficial owner,” “beneficially owns,” “beneficial ownership” and terms of
similar import used in this Agreement shall, with respect to a Person, have the

1

 

 

 

 



--------------------------------------------------------------------------------

 

 

meaning set forth in Rule 13d-3 under the Exchange Act (i) assuming the full
conversion into, and exercise and exchange for, shares of Common Stock of all
Common Stock Equivalents beneficially owned by such Person and (ii) determined
without regard for the number of days in which such Person has the right to
acquire such beneficial ownership.

(d)“Business Day” shall mean a day on which commercial banking institutions in
New York, New York are open for business.

(e)“Change of Control” shall mean, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party that results in the voting
securities of such Party outstanding immediately prior thereto, or any
securities into which such voting securities have been converted or exchanged,
ceasing to represent more than fifty percent (50%) of the combined voting power
of the surviving entity or the parent of the surviving entity immediately after
such merger or consolidation, (b) a transaction or series of related
transactions in which a Third Party, together with its Affiliates, becomes the
beneficial owner of more than fifty percent (50%) of the combined voting power
of the outstanding securities of such Party, or (c) the sale or other transfer
to a Third Party of all or substantially all of such Party’s business to which
the subject matter of the Collaboration and License Agreement relates.  

(f)“Closing” shall have the meaning set forth in the Purchase Agreement.

(g)“Collaboration and License Agreement” shall mean the Collaboration and
License Agreement between the Company and the Investor, dated as of the date
hereof.

(h)“Common Stock” shall have the meaning set forth in the Preamble to this
Agreement.

(i)“Common Stock Equivalents” shall mean any options, warrants or other
securities or rights convertible into or exercisable or exchangeable for,
whether directly or following conversion into or exercise or exchange for other
options, warrants or other securities or rights, shares of Common Stock.

(j)“Company” shall have the meaning set forth in the Preamble to this Agreement.

(k)“Competitor” shall mean any biopharmaceutical enterprise significantly
involved in developing and commercializing therapies for the treatment of
Duchenne muscular dystrophy, or any other Person that directly or indirectly
beneficially owns a majority of the voting securities or voting interests in
such an enterprise, or any direct or indirect majority-owned subsidiary of such
an enterprise or of such a Person.

(l)“Demand Request” shall have the meaning set forth in Section 2.1.  

2









--------------------------------------------------------------------------------

 

 

(m) “Disposition” or “Dispose of” shall mean any (i) offer, pledge, sale,
contract to sell, sale of any option or contract to purchase, purchase of any
option or contract to sell, grant of any option, right or warrant for the sale
of, or other disposition of or transfer of any shares of Common Stock, or any
Common Stock Equivalents, including, without limitation, any “short sale” or
similar arrangement, or (ii) swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of shares of Common Stock or Common Stock Equivalents, whether any
such swap or transaction is to be settled by delivery of securities, in cash or
otherwise.

(n)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

(o)“Filing Date” shall mean (i) with respect to any Registration Statement to be
filed on Form S-1 (or any applicable successor form), ninety (90) days after
receipt by the Company of a Demand Request for such Registration Statement and
(ii) with respect to any Registration Statement to be filed on Form S-3 (or any
applicable successor form), thirty (30) days after receipt by the Company of a
Demand Request for such Registration Statement.

(p)“Governmental Authority” shall mean any court, agency, authority, department,
regulatory body or other instrumentality of any government or country or of any
national, federal, state, provincial, regional, county, city or other political
subdivision of any such government or country or any supranational organization
of which any such country is a member.

(q)“Group” shall have the meaning set forth in Section 3.1.

(r)“Holders” shall mean (but, in each case, only for so long as such Person
remains an Affiliate of the Investor) the Investor and any Permitted Transferee
thereof, if any, in accordance with Section 2.13.

(s)“Initiating Holder” shall have the meaning set forth in Section 2.3.

(t)“Interference” shall have the meaning set forth in Section 2.6.

(u)“Investor” shall have the meaning set forth in the Preamble to this
Agreement.

(v)“Irrevocable Proxy” shall have the meaning set forth in Section 5.1.

(w) “Law” or “Laws” shall mean all laws, statutes, rules, regulations, orders,
judgments, injunctions and/or ordinances of any Governmental Authority.

3









--------------------------------------------------------------------------------

 

 

(x)“Lock-Up Securities” shall have the meaning set forth in Section 4.1.

(y)“Lock-Up Term” shall mean from and after the Closing until the earlier of (i)
18 months after the date of the Closing and (ii) the termination of the
Collaboration and License Agreement (other than pursuant to Section 13.2.1 of
the Collaboration and License Agreement).

(z)“Modified Clause” shall have the meaning set forth in Section 8.7.

(aa)“Other Holders” shall mean any Person having rights to participate in a
registration of the Company’s securities.

(bb) “Permitted Transferee” shall mean (i) a controlled Affiliate of the
Investor or (ii) a controlling Affiliate of the Investor (or any controlled
Affiliate of such controlling Affiliate) or the acquiring Person in the case of
a Change of Control of the Investor; provided, however, that no such Affiliate
shall be deemed a Permitted Transferee for any purpose under this Agreement
unless (A) the Permitted Transferee, prior to or simultaneously with such
transfer or assignment, shall have agreed in writing to be subject to and bound
by all restrictions and obligations set forth in this Agreement, and (B) the
Investor shall, prior to such transfer, furnish to the Company written notice of
the name and address of such Permitted Transferee, details of its status as a
Permitted Transferee and details of the Registrable Securities with respect to
which such registration rights are being assigned.

(cc)“Permitted Transferee Irrevocable Proxy” shall have the meaning set forth in
Section 5.1.

(dd) “Person” shall mean any individual, limited liability company, partnership,
firm, corporation, association, trust, unincorporated organization, government
or any department or agency thereof or other entity, as well as any syndicate or
group that would be deemed to be a Person under Section 13(d)(3) of the Exchange
Act.

(ee)“Prospectus” shall mean the prospectus forming a part of any Registration
Statement, as supplemented by any and all prospectus supplements and as amended
by any and all amendments (including post-effective amendments) and including
all material incorporated by reference or explicitly deemed to be incorporated
by reference in such prospectus.

(ff)“Purchase Agreement” shall have the meaning set forth in the Preamble to
this Agreement, and shall include all Exhibits attached thereto.

(gg)“Purchased Shares” shall have the meaning set forth in the Preamble to this
Agreement, and shall be adjusted for (i) any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization and (ii) any Common
Stock issued as

4









--------------------------------------------------------------------------------

 

 

(or issuable upon the exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange or
in replacement of, the Purchased Shares.

(hh)“registers,” “registered,” and “registration” refer to a registration
effected by preparing and filing a Registration Statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such Registration Statement or document by the SEC.

(ii)“Registrable Securities” shall mean (i) the Purchased Shares, together with
any shares of Common Stock issued in respect thereof as a result of any stock
split, stock dividend, share exchange, merger, consolidation or similar
recapitalization and (ii) any Common Stock issued as (or issuable upon the
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange or in replacement of, the
shares of Common Stock described in clause (i) of this definition, excluding in
all cases, however, (A) any Registrable Securities if and after they have been
transferred to a Permitted Transferee in a transaction in connection with which
registration rights granted hereunder are not assigned or (B) any Registrable
Securities sold to or through a broker or dealer or underwriter in a public
distribution or a public securities transaction.  

(jj)“Registration Expenses” shall mean all expenses incurred by the Company in
connection with any Required Registration pursuant to Section 2.1 or the
Company’s compliance with Section 2.8, including, without limitation, all
registration and filing fees, fees and expenses of compliance with securities or
blue sky Laws (including reasonable fees and disbursements of counsel in
connection with blue sky qualifications of any Registrable Securities), expenses
of printing (i) certificates for any Registrable Securities in a form eligible
for deposit with the Depository Trust Company or (ii) Prospectuses if the
printing of Prospectuses is requested by Holders, messenger and delivery
expenses, fees and disbursements of counsel for the Company and its independent
certified public accountants (including the expenses of any management review,
cold comfort letters or any special audits required by or incident to such
performance and compliance), Securities Act liability insurance (if the Company
elects to obtain such insurance), the reasonable fees and expenses of any
special experts retained by the Company in connection with such registration,
fees and expenses of other Persons retained by the Company and the reasonable
fees and expenses (such fees and expenses not to exceed $50,000) of one (1)
counsel for the Holders of Registrable Securities in each Required Registration,
selected by the Holders of a majority of the Registrable Securities to be
included in such Required Registration.  In addition, the Company will pay its
internal expenses (including, without limitation, all salaries and expenses of
its officers and employees performing legal or accounting duties), the expense
of any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities to be registered on each securities
exchange, if any, on which equity securities issued by the Company are then
listed or the quotation of such securities on any national securities exchange
on which equity securities issued by the Company are then quoted.

5









--------------------------------------------------------------------------------

 

 

(kk)“Registration Rights Term” shall have the meaning set forth in Section 2.1.

(ll)“Registration Statement” shall mean any registration statement of the
Company under the Securities Act that covers any of the Registrable Securities
pursuant to the provisions of this Agreement, including the related Prospectus,
all amendments and supplements to such registration statement (including
post-effective amendments), and all exhibits and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
Registration Statement.

(mm)“Representative” shall mean with, respect to any Person, such Person’s
directors, officers, employees, agents, attorneys, accountants, consultants and
financial advisors.

(nn)“Required Period” with respect to a Required Registration shall mean the
earlier of (i) the date on which all Registrable Securities covered by such
Required Registration are sold pursuant thereto and (ii) one hundred twenty
(120) days following the first day of effectiveness of the Registration
Statement for such Required Registration, in each case subject to extension as
set forth herein; provided, however, that in no event will the Required Period
expire prior to the expiration of the applicable period referred to in Section
4(a)(3) of the Securities Act and Rule 174 promulgated thereunder.

(oo)“Required Registration” shall have the meaning set forth in Section 2.1.

(pp)“SEC” shall mean the United States Securities and Exchange Commission.

(qq)“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

(rr)“Selling Expenses” shall mean all underwriting discounts and selling
commissions applicable to the sale of Registrable Securities pursuant to this
Agreement.

(ss)“Shares of Then Outstanding Common Stock” shall mean, at any time, the
issued and outstanding shares of Common Stock at such time, as well as all
capital stock issued and outstanding at such time as a result of any stock
split, stock dividend, or reclassification of Common Stock distributable, on a
pro rata basis, to all holders of Common Stock.

(tt)“Standstill Parties” shall have the meaning set forth in Section 3.1.

(uu)“Standstill Term” shall have the meaning set forth in Section 3.1.

6









--------------------------------------------------------------------------------

 

 

(vv)“Third Party” shall mean any Person other than the Investor, the Company or
any of their respective Affiliates.

(ww)“Underwritten Registration” or “Underwritten Offering” shall mean a
registration in which Registrable Securities are sold to an underwriter for
reoffering to the public.

(xx)“Violation” shall have the meaning set forth in Section 2.11(a).

(yy)“Voting Agreement Term” shall have the meaning set forth in Section 5.1.

Registration Rights

.  Effective as of the Closing:

2.1Required Registration

.  If, at any time after the expiration of the Lock-Up Term but no later than
the tenth (10th) anniversary of the date hereof (the “Registration Rights
Term”), the Company receives from any Holder or Holders a written request or
requests (each, a “Demand Request”) that the Company file a Registration
Statement under the Securities Act to effect the registration (a “Required
Registration”) of Registrable Securities, the Company shall use all reasonable
efforts to file a Registration Statement covering such Holders’ Registrable
Securities as soon as practicable (and by the applicable Filing Date) and shall
use all reasonable efforts to, as soon as practicable thereafter, effect the
registration of the Registrable Securities to permit or facilitate the sale and
distribution (including, upon request of such Holder or Holders, in an
Underwritten Offering) of all or such portion of such Holder’s or Holders’
Registrable Securities as are specified in such Demand Request, subject however,
to the conditions and limitations set forth herein; provided, however, that the
Company shall not be obligated to effect any registration of Registrable
Securities upon receipt of a Demand Request pursuant to this Section 2.1 if:

(i)the Company has already completed two (2) Required Registrations;

(ii)in the event that the market value of the Registrable Securities proposed to
be included in the registration, based on the average closing price during the
ten (10) consecutive trading days period prior to the making of the Demand
Request, is less than the lesser of (x) ten million dollars ($10,000,000) or (y)
the total market value of Registrable Securities outstanding;

(iii)the Company furnishes to the Holders a certificate signed by an authorized
officer of the Company stating that (A) within sixty (60) days after receipt of
the Demand Request under this Section 2.1, the Company expects to file a
registration statement for the public offering of securities for the account of
the Company (other than a registration of securities (x) issuable pursuant to an
employee stock option, stock purchase or similar plan, (y) issuable pursuant to
a merger, exchange offer or a transaction of the type specified in Rule 145(a)
under the Securities Act or (z) in which

7









--------------------------------------------------------------------------------

 

 

the only securities being registered are securities issuable upon conversion of
debt securities which are also being registered), provided, that the Company is
actively employing good faith efforts to cause such registration statement to
become effective or (B) the Company is engaged in a material transaction or has
an undisclosed material corporate development, in either case, which would be
required to be disclosed in the Registration Statement, and in the good faith
judgment of the Company’s Board of Directors, such disclosure would be
materially detrimental to the Company and its stockholders at such time (in
which case, the Company shall disclose the matter as promptly as reasonably
practicable and thereafter file the Registration Statement, and each Holder
agrees not to disclose any information about such material transaction or
corporate development to Third Parties until such disclosure has occurred or
such information has entered the public domain other than through breach of this
provision by such Holder), provided, however, that the Company shall have the
right to only defer the filing of the Registration Statement pursuant to this
subsection once in any twelve (12) month period and, such deferral may not
exceed a period of more than ninety (90) days after receipt of a Demand Request;

(iv)the Company has, within the twelve (12) month period preceding the date of
the Demand Request, already effected one (1) Required Registration for any
Holder pursuant to this Section 2.1; or

(v)at any time during the period between the Company’s receipt of the Demand
Request and the completion of the Required Registration, any Holder is in breach
of or has failed to cause its Affiliates to comply with the obligations and
restrictions of Section 3 of this Agreement, the Company has provided notice of
such breach to a Holder and such breach or failure is ongoing and has not been
remedied; it being understood that a one-time, inadvertent and de minimis breach
of Section 4 shall not be deemed to be a breach of the obligations and
restrictions under Section 4 for purposes of this Section 2.1(v).

2.2Company Registration

.  Effective from the expiration of the Lock-Up Term until the earlier of (a)
the tenth (10th) anniversary of the date hereof and (b) the date on which the
Holders no longer beneficially own at least one percent (1%) of the Shares of
Then Outstanding Common Stock, (provided, however, if the Holders reacquire
beneficial ownership representing at least one percent (1%) of the Shares of
Then Outstanding Common Stock at any time within ten (10) year period set forth
in clause (a) of this Section 2.2, the provisions of this Section 2.2 shall
automatically again become applicable to the Holders) the Company shall notify
the Holders in writing at least ten (10) days prior to the filing of any
Registration Statement including shares of Common Stock by one or more selling
stockholders (other than the Holders) (“Registration Notice”) and will afford
each Holder an opportunity, subject to the terms and conditions of this
Agreement, to include in such Registration Statement the number of Registrable
Securities then held by such Holder that such Holder wishes to include in such
Registration Statement.  Each Holder desiring to include in any such
Registration Statement all or any part of the Registrable Securities held by
such Holder shall, within five (5) days after

8









--------------------------------------------------------------------------------

 

 

receipt of the Registration Notice, so notify the Company in writing, and in
such notification, inform the Company of the number of Registrable Securities
such Holder wishes to include in such Registration Statement. If a Holder
decides not to include Registrable Securities in any Registration Statement
thereafter filed by the Company, such Holder shall nevertheless continue to have
the right to include Registrable Securities in any subsequent Registration
Statement or Registration Statements as may be filed by the Company with respect
to offerings of its securities, all upon the terms and conditions set forth
herein. Each Holder shall keep confidential and not disclose to any third party
(i) its receipt of any Registration Notice and (ii) any information regarding
the proposed offering as to which such notice is delivered, except as required
by law, regulation or as compelled by subpoena.  If a registration pursuant to
this Section 2.2 is an Underwritten Offering, the right of any such Holder to
include Registrable Securities in a registration statement pursuant to this
Section 2.2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein. The Company and all Holders
proposing to distribute their Registrable Securities through such underwriting
shall enter into an underwriting agreement in customary form with the managing
underwriter or underwriters selected for such underwriting.  Notwithstanding any
other provision of this Section 2, if the managing underwriter for the
Underwritten Offering determines in good faith that marketing factors require a
limitation of the number of shares of Registrable Securities to be included in
such Underwritten Offering and advises the Holders of such determination in
writing, then the managing underwriter may exclude shares (including up to 100%
of the Registrable Securities) from the registration and the underwriting, with
the number of Registrable Securities, if any, included in the registration and
the underwriting being allocated to each of the Holders requesting inclusion of
their Registrable Securities in such Registration Statement and all other
Persons selling shares of Common Stock pursuant to such Registration Statement
on a pro rata basis based on the total number of shares of Common Stock then
held by each such Holder or other stockholder.  Notwithstanding the foregoing,
the Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 2.2 prior to the effectiveness of such
registration whether or not any Holder has elected to include securities in such
registration.

2.3Underwritten Registration Required; Priority in Underwritten Offering

.  The underwriter for any Underwritten Offering requested pursuant to Section
2.1 shall be selected by the Company, subject to approval by a majority in
interest of the Holders initiating the Required Registration hereunder (such
Holder(s) initiating the registration request, the “Initiating Holders”), which
approval shall not be unreasonably withheld, conditioned or delayed.  The right
of any Holder to include its Registrable Securities in the Underwritten Offering
shall be conditioned upon such Holder’s participation in such Underwritten
Offering and the inclusion of such Holder’s Registrable Securities to the extent
provided herein.  All Holders requesting the inclusion of their Registrable
Securities in such Underwritten Offering shall (together with the Company as
provided in Section 2.8(h)) enter into an underwriting agreement in customary
form with the underwriter or underwriters selected for such Underwritten
Offering.  Notwithstanding any other provision of this Section 2, if the
managing underwriter for the Underwritten Offering determines in good faith that
marketing factors require a limitation of the number of shares of Registrable
Securities to be included in such Underwritten

9









--------------------------------------------------------------------------------

 

 

Offering, and advises the Holders of such determination in writing, then the
Company shall so advise all Holders which requested inclusion of their
Registrable Securities in such Underwritten Offering, and the number of shares
of Registrable Securities that may be included in such Underwritten Offering
shall be allocated among the Holders in proportion (as nearly as practicable) to
the amount of Registrable Securities of the Company owned by each Holder;
provided, however, that the number of shares of Registrable Securities to be
included in such Underwritten Offering shall not be reduced unless all other
securities are first entirely excluded from such Underwritten Offering.  In the
event the Company advises the Holders of its intent to decrease the total number
of Registrable Securities that may be included by the Holders in such Required
Registration such that the number of Registrable Securities included in such
Required Registration would be less than seventy-five percent (75%) of all
Registrable Securities which the Holders requested be included in such Required
Registration, then Holders representing a majority of the Registrable Securities
requested to be included in such Required Registration will have the right to
withdraw, on behalf of all Holders of all Registrable Securities requested to be
so included, such Required Registration, in which case, such Required
Registration will not count as a Required Registration for the purposes of
Section 2.1(i), and the Company shall bear all Registration Expenses in
connection therewith; provided, that, the right to withdraw a registration and
have it not count as a Required Registration may only be exercised once by the
Holders (taken collectively).

2.4Priority in Required Registration

.  With respect to any Required Registration of Registrable Securities requested
pursuant to Section 2.1, the Company may also (i) propose to sell shares of
Common Stock on its own behalf and (ii) provide written notice of such Required
Registration to Other Holders and permit all such Other Holders who request to
be included in the Required Registration to include any or all Company
securities held by such Other Holders in such Required Registration on the same
terms and conditions as the Registrable Securities.  Notwithstanding the
foregoing, if the managing underwriter or underwriters of the Underwritten
Offering to which any Required Registration relates advise the Company in
writing and advises the Holders of Registrable Securities of such determination
in writing, that, in its good faith determination, the total amount of
securities that such Holders, Other Holders, and the Company intend to include
in such Required Registration is in an amount in the aggregate which would
adversely affect the success of such Underwritten Offering, then such Required
Registration shall include (i) first, all Registrable Securities of the Holders
allocated, if the amount is less than all the Registrable Securities requested
to be sold, pro rata on the basis of the total number of Registrable Securities
held by such Holders; and (ii) second, as many other securities proposed to be
included in the Required Registration by the Company and any Other Holders,
allocated pro rata among the Company and such Other Holders, on the basis of the
amount of securities requested to be included therein by the Company and each
such Other Holder so that the total amount of securities to be included in such
Underwritten Offering is the full amount that, in the written opinion of such
managing underwriter, can be sold without materially and adversely affecting the
success of such Underwritten Offering.

2.5Revocation of Required Registration

.  With respect to one (1) Required Registration only, the Holders of at least a
majority of the Registrable Securities to be included

10









--------------------------------------------------------------------------------

 

 

in a Registration Statement with respect to such Required Registration may, at
any time prior to the effective date of such Registration Statement, on behalf
of all Holders of all Registrable Securities requested to be included therein,
revoke the request to have Registrable Securities included therein and revoke
the request for such Required Registration by providing a written notice to the
Company, in which case such Required Registration that has been revoked will be
deemed not to have been effected and will not count as a Required Registration
for purposes of Section 2.1(i) if, and only if, the Holders of Registrable
Securities which had requested inclusion of Registrable Securities in such
Required Registration promptly reimburse the Company for all Registration
Expenses incurred by the Company in connection with such Required
Registration.  Notwithstanding the foregoing sentence, the parties agree and
acknowledge that the Holders of a majority of the Registrable Securities
requested to be included in such Required Registration may revoke any Required
Registration (without any obligation to reimburse the Company for Registration
Expenses incurred in connection therewith) if such revocation is based on (i) a
material adverse change in circumstances with respect to the Company and its
subsidiaries, taken as a whole, caused by an act or failure to act by the
Company or any of its subsidiaries and not known to any Holder at the time the
Required Registration was first made or (ii) the Company’s failure to comply in
any material respect with its obligations hereunder, and any such revocation
based on an event described in (i) or (ii) above shall be exercisable at any
time and shall not be counted as the one (1) revocation of a Required
Registration permitted by the first sentence of this Section 2.5.

2.6Effective Required Registrations

.  A Required Registration will not be deemed to be effected for purposes of
Section 2.1(i) if the Registration Statement for such Required Registration has
(a) not been declared effective by the SEC or (b) become effective in accordance
with the Securities Act and the rules and regulations thereunder and not been
kept effective for the Required Period.  In addition, if after such Registration
Statement has been declared or becomes effective, (i) the offering of
Registrable Securities pursuant to such Registration Statement is interfered
with by any stop order, injunction, or other order or requirement of the SEC or
other governmental agency or court such that the continued offer and sale of
Registrable Securities being offered pursuant to such Registration Statement
would violate applicable Law and such stop order, injunction or other order or
requirement of the SEC or other governmental agency or court does not result
from any act or omission of any Holder whose Registrable Securities are
registered pursuant to such Registration Statement (an “Interference”) and (ii)
any such Interference is not cured within ninety (90) days thereof, such
Required Registration will be deemed not to have been effected and will not
count as a Required Registration.  In the event such Interference occurs and is
cured, the Required Period relating to such Registration Statement will be
extended by the number of days of such Interference, including the date such
Interference is cured.

2.7Continuous Effectiveness of Registration Statement

.  The Company will use all reasonable efforts to cause each Registration
Statement filed pursuant to this Section 2 to be declared effective by the SEC
or to become effective under the Securities Act as promptly as practicable and
to keep each such Registration Statement that has been declared or becomes
effective continuously effective for the Required Period.

11









--------------------------------------------------------------------------------

 

 

2.8Obligations of the Company

.  Whenever required under Section 2.1 to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

(a)prepare and file with the SEC a Registration Statement with respect to such
Registrable Securities sought to be included therein; provided that at least
five (5) Business Days prior to filing any Registration Statement or Prospectus
or any amendments or supplements thereto, the Company shall furnish to the
Holders of the Registrable Securities covered by such Registration Statement,
their counsel and the managing underwriter copies of all such documents proposed
to be filed, and any such Holder shall have the opportunity to comment on any
information pertaining solely to such Holder and its plan of distribution that
is contained therein and the Company shall make the corrections reasonably
requested by such Holder or the managing underwriter with respect to such
information prior to filing any such Registration Statement or amendment;

(b)prepare and file with the SEC such amendments and post-effective amendments
to any Registration Statement and any Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective for the Required
Period, and cause the Prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such registration
statement for the Required Period; provided that at least five (5) Business Days
prior to filing any such amendments and post effective amendments or supplements
thereto, the Company shall furnish to the Holders of the Registrable Securities
covered by such Registration Statement, their counsel and the managing
underwriter copies of all such documents proposed to be filed, and any such
Holder or managing underwriter shall have the opportunity to comment on any
information pertaining solely to such Holder and its plan of distribution that
is contained therein and the Company shall make the corrections reasonably
requested by such Holder and the managing underwriter with respect to such
information prior to filing any such Registration Statement or amendment;

(c)furnish to the Holders of Registrable Securities covered by such Registration
Statement and the managing underwriter such numbers of copies of such
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary prospectus
or free writing prospectus) in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them;

(d)notify the Holders of Registrable Securities covered by such Registration
Statement, promptly after the Company shall receive notice thereof, of the time
when such Registration Statement becomes or is declared effective or when any
amendment or supplement or any Prospectus forming a part of such Registration
Statement has been filed;

12









--------------------------------------------------------------------------------

 

 

(e)notify the Holders of Registrable Securities covered by such Registration
Statement promptly of any request by the SEC for the amending or supplementing
of such Registration Statement or Prospectus or for additional information and
promptly deliver to such Holders copies of any comments received from the SEC;

(f)notify the Holders promptly of any stop order suspending the effectiveness of
such Registration Statement or Prospectus or the initiation of any proceedings
for that purpose, and use all reasonable efforts to obtain the withdrawal of any
such order or the termination of such proceedings;

(g)use all reasonable efforts to register and qualify the Registrable Securities
covered by such Registration Statement under such other securities or blue sky
Laws of such jurisdictions as shall be reasonably requested by the Holders, use
all reasonable efforts to keep each such registration or qualification
effective, including through new filings, or amendments or renewals, during the
Required Period, and notify the Holders of Registrable Securities covered by
such Registration Statement of the receipt of any written notification with
respect to any suspension of any such qualification; provided, however, that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions, except as may be required by the Securities
Act;

(h)in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of the Underwritten Offering pursuant to which such
Registrable Securities are being offered;

(i)use all reasonable efforts to obtain: (A) at the time of effectiveness of the
Registration Statement covering such Registrable Securities, a “cold comfort
letter” from the Company’s independent certified public accountants covering
such matters of the type customarily covered by “cold comfort letters” as the
underwriters may reasonably request; and (B) at the time of any underwritten
sale pursuant to such Registration Statement, a “bring-down comfort letter,”
dated as of the date of such sale, from the Company’s independent certified
public accountants covering such matters of the type customarily covered by
“bring-down comfort letters” as the underwriters may reasonably request;

(j)promptly notify each Holder of Registrable Securities covered by such
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the Prospectus included in such Registration Statement or
any offering memorandum or other offering document includes an untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading in the light
of the circumstances then existing, and promptly prepare a supplement or
amendment to such Prospectus or file any other required document so that, as
thereafter delivered to the

13









--------------------------------------------------------------------------------

 

 

purchasers of such Registrable Securities, such Prospectus will not contain an
untrue statement of material fact or omit to state any fact necessary to make
the statements therein not misleading;

(k)permit any Holder of Registrable Securities covered by such Registration
Statement, which Holder in its reasonable judgment could reasonably be deemed to
be an underwriter with respect to the Underwritten Offering pursuant to which
such Registrable Securities are being offered, or to be a controlling Person of
the Company, to reasonably participate in the preparation of such Registration
Statement and to require the insertion therein of information to the extent
concerning such Holder, furnished to the Company in writing, which in the
reasonable judgment of such Holder and its counsel should be included;

(l)in connection with any Underwritten Offering, use all reasonable efforts to
obtain an opinion or opinions addressed to the underwriter or underwriters in
customary form and scope from counsel for the Company;

(m)upon reasonable notice and during normal business hours, subject to the
Company receiving customary confidentiality undertakings or agreements from any
Holder of Registrable Securities covered by such Registration Statement or other
person obtaining access to Company records, documents, properties or other
information pursuant to this subsection (m), make available for inspection by a
representative of such Holder and any underwriter participating in any
disposition of such Registrable Securities and any attorneys or accountants
retained by any such Holder or underwriter, relevant financial and other
records, pertinent corporate documents and properties of the Company, and use
all reasonable efforts to cause the officers, directors and employees of the
Company to supply all information reasonably requested by any such
representative, underwriter, attorneys or accountants in connection with the
Registration Statement;

(n)with respect to one (1) Required Registration which includes Registrable
Securities the market value of which is at least one hundred million dollars
($100,000,000), participate, to the extent requested by the managing
underwriter, in efforts extending for no more than three (3) days scheduled by
such managing underwriter and reasonably acceptable to the Company’s senior
management, to sell the Registrable Securities being offered pursuant to such
Required Registration (including participating during such period in customary
“roadshow” meetings with prospective investors);

(o)use all reasonable efforts to comply with all applicable rules and
regulations of the SEC relating to such registration and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act, provided that the Company will be deemed
to have complied with this Section 2.8(o) with respect to such earning
statements if it has satisfied the provisions of Rule 158;

(p)if requested by the managing underwriter or any selling Holder, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or any selling Holder reasonably
requests to be included therein,

14









--------------------------------------------------------------------------------

 

 

with respect to the Registrable Securities being sold by such selling Holder,
including, without limitation, the purchase price being paid therefor by the
underwriters and with respect to any other terms of the Underwritten Offering of
Registrable Securities to be sold in such offering, and promptly make all
required filings of such prospectus supplement or post-effective amendment;

(q)cause the Registrable Securities covered by such Registration Statement to be
listed on each securities exchange, if any, on which equity securities issued by
the Company are then listed; and

(r)reasonably cooperate with each selling Holder and each underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with filings required to be made with the
Financial Industry Regulatory Authority, Inc., if any.

2.9Furnish Information

.  It shall be a condition precedent to the obligations of the Company to take
any action pursuant to this Section 2 with respect to the Registrable Securities
of any selling Holder that such Holder shall furnish to the Company such
information regarding itself and the Registrable Securities held by it as shall
be reasonably necessary to effect the registration of such Holder’s Registrable
Securities.

2.10Expenses

.  Except as specifically provided herein, all Registration Expenses shall be
borne by the Company.  All Selling Expenses incurred in connection with any
registration hereunder shall be borne by the Holders of Registrable Securities
covered by a Registration Statement, pro rata on the basis of the number of
Registrable Securities registered on their behalf in such Registration
Statement.

2.11Indemnification

.  In the event any Registrable Securities are included in a Registration
Statement under this Agreement:

(a)The Company shall indemnify and hold harmless each Holder including
Registrable Securities in any such Registration Statement, any underwriter (as
defined in the Securities Act) for such Holder and each Person, if any, who
controls such Holder or underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act and the officers, directors,
owners, agents and employees of such controlling Persons, against any and all
losses, claims, damages or liabilities (joint or several) to which they may
become subject under any securities Laws including, without limitation, the
Securities Act, the Exchange Act, or any other statute or common law of the
United States or any other country or political subdivision thereof, or
otherwise, including the amount paid in settlement of any litigation commenced
or threatened (including any amounts paid pursuant to or in settlement of claims
made under the indemnification or contribution provisions of any underwriting or
similar agreement entered into by such Holder in connection with any offering or
sale of securities covered by this Agreement), and shall promptly reimburse
them, as and when incurred, for any legal or other expenses incurred by them in
connection with investigating any claims and

15









--------------------------------------------------------------------------------

 

 

defending any actions, insofar as any such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (each, a “Violation”): (i)
any untrue statement or alleged untrue statement of a material fact contained in
or incorporated by reference into such Registration Statement, including any
preliminary prospectus or final prospectus contained therein or any free writing
prospectus or any amendments or supplements thereto, or in any offering
memorandum or other offering document relating to the offering and sale of such
securities, (ii) the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein
not misleading or (iii) any violation or alleged violation by the Company (or
any of its agents or Affiliates) of the Securities Act, the Exchange Act, any
state securities Law, or any rule or regulation promulgated under any state
securities Law, in each case arising from such Registration Statement; provided,
however, the Company shall not be liable in any such case for any such loss,
claim, damage, liability or action to the extent that it (A) arises out of or is
based upon a Violation which occurs solely in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by such Holder; or (B) is caused by such Holder’s disposition of
Registrable Securities during any period during which such Holder is obligated
to discontinue any disposition of Registrable Securities as a result of any stop
order suspending the effectiveness of any registration statement or prospectus
with respect to Registrable Securities. The Company shall pay, as incurred, any
legal or other expenses reasonably incurred by any Person intended to be
indemnified pursuant to this Section 2.11(a), in connection with investigating
or defending any such loss, claim, damage, liability or action; provided,
however, that the indemnity agreement contained in this Section 2.11(a) shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed.

(b)Each Holder including Registrable Securities in a registration statement
shall indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the registration statement, each Person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and the officers, directors, owners, agents and
employees of such controlling Persons, any underwriter, any other Holder selling
securities in such registration statement and any controlling Person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
(joint or several) to which any of the foregoing Persons may become subject,
under liabilities (or actions in respect thereto) which arise out of or are
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation: (i) arises out of or is based upon a Violation which occurs
solely in reliance upon and in conformity with written information furnished
expressly for use in connection with such registration by such Holder; or (ii)
is caused by such Holder’s disposition of Registrable Securities during any
period during which such Holder is obligated to discontinue any disposition of
Registrable Securities as a result of any stop order suspending the
effectiveness of any registration statement or prospectus with respect to
Registrable Securities of which such Holder has received written notice.  Each
such Holder shall pay, as incurred, any legal or other expenses reasonably
incurred by any Person intended to be indemnified pursuant to this Section
2.11(b), in connection with investigating or defending any

16









--------------------------------------------------------------------------------

 

 

such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this Section 2.11(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without consent of the Holder, which consent shall not be
unreasonably withheld.

(c)Promptly after receipt by an indemnified party under this Section 2.11 of
notice of the commencement of any action (including any action by a Governmental
Authority), such indemnified party shall, if a claim in respect thereof is to be
made against any indemnifying party under this Section 2.11, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties that may be represented without
conflict by one counsel) shall have the right to retain its own counsel, with
the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
2.11, but the omission so to deliver written notice to the indemnifying party
shall not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 2.11.

(d)In order to provide for just and equitable contribution to joint liability in
any case in which a claim for indemnification is made pursuant to this Section
2.11 but it is judicially determined (by the entry of a final judgment or decree
by a court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 2.11 provided
for indemnification in such case, the Company and each Holder of Registrable
Securities shall contribute to the aggregate losses, claims, damages or
liabilities to which they may be subject (after contribution from others) in
proportion to the relative fault of the Company, on the one hand, and such
Holder, severally, on the other hand; provided, however, that in any such case,
no Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation; provided further,
however, that in no event shall any contribution under this Section 2.11(d) on
the part of any Holder exceed the net proceeds received by such Holder from the
sale of Registrable Securities giving rise to such contribution obligation,
except in the case of willful misconduct or fraud by such Holder.

(e)The obligations of the Company and the Holders under this Section 2.11 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Agreement and otherwise.

17









--------------------------------------------------------------------------------

 

 

2.12SEC Reports

.  With a view to making available to the Holders the benefits of Rule 144 under
the Securities Act and any other rule or regulation of the SEC that may at any
time permit a Holder to sell Registrable Securities of the Company to the public
without registration, the Company agrees to at any time that it is a reporting
company under Section 13 or 15(d) of the Exchange Act:

(a)make and keep available adequate current public information, as those terms
are understood and defined in Rule 144; and

(b)furnish to any Holder, so long as such Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested in availing any Holder of any rule or regulation of the SEC
(exclusive of Rule 144A) which permits the selling of any Registrable Securities
without registration.

2.13Assignment of Registration Rights

.  The rights to cause the Company to register any Registrable Securities
pursuant to this Agreement may be assigned in whole or in part (but only with
all restrictions and obligations set forth in this Agreement) by a Holder to a
Permitted Transferee which acquires at least 1,000,000 Registrable Securities
(subject to adjustment in the event of any stock split, stock dividend, share
exchange, merger, consolidation or similar recapitalization) from such Holder;
provided, however, (a) such Holder shall, within five (5) days prior to such
transfer, furnish to the Company written notice of the name and address of such
Permitted Transferee, details of its status as a Permitted Transferee and
details of the Registrable Securities with respect to which such registration
rights are being assigned, (b) the Permitted Transferee, prior to or
simultaneously with such transfer or assignment, shall agree in writing to be
subject to and bound by all restrictions and obligations set forth in this
Agreement, (c) the Investor shall continue to be bound by all restrictions and
obligations set forth in this Agreement and (d) such transfer or assignment
shall be effective only if immediately following such transfer or assignment the
further disposition of such Registrable Securities by the Permitted Transferee
is restricted under the Securities Act and other applicable securities Law.

3.Standstill.

3.1During the period from and after the Closing until 24 months after the date
of the Closing (such period, the “Standstill Term”), neither the Investor nor
any of its controlled Affiliates, nor any other Affiliates of the Investor
acting at the direction of the Investor, nor any Representatives of the Investor
acting at its direction (collectively, the “Standstill Parties”) shall (and the
Investor shall cause its controlled Affiliates and Representatives not to) in
any manner, directly or indirectly, except as expressly approved or invited in
advance in writing by the Company:

18









--------------------------------------------------------------------------------

 

 

(a)effect or seek, offer or propose (whether publicly or otherwise) to effect,
or cause or participate in or in any way advise, assist or knowingly encourage
any other person to effect or seek, offer or propose (whether publicly or
otherwise) to effect or participate in, (i) any acquisition of any voting
securities (or beneficial ownership thereof) or assets of the Company, or any
rights to acquire any such voting securities (including derivate securities
representing the right to vote or economic benefit of any such securities) or
assets; (ii) any tender or exchange offer, merger or other business combination
involving the Company; (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company; or
(iv) any “solicitation” of “proxies” (as such terms are used in the proxy rules
of the SEC) or consents to vote any voting securities of the Company;

(b)form, join or in any way participate in a “group” (as defined under the
Exchange Act, a “Group”) with respect to any securities of the Company;

(c)otherwise act, alone or in concert with others, to seek to control or
influence the management, Board of Directors or policies of the Company;

(d)take any action which would reasonably be expected to legally require the
Company to make a public announcement regarding any of the types of matters set
forth in clause (a) above; or

(e)enter into any discussions or arrangements with any third party with respect
to any of the foregoing.

[**].  

Notwithstanding anything in this Agreement to the contrary, nothing herein shall
prevent the Investor from communicating to the Chief Executive Officer of the
Company or the Chair of its Board of Directors in a non-public manner at any
time a proposal or offer for, or a request for discussions (including further
discussions) regarding, any transaction or activity otherwise prohibited under
clause (i) or (ii) of Section 3.1(a), provided that such communication would not
reasonably be expected to legally require the Company to make any public
announcement or disclosure regarding the existence or receipt of such proposal
or the terms or conditions thereof.  

Restrictions on Dispositions

.  

4.1Lock-Up

.  During the Lock-Up Term , without the prior approval of the Company, the
Investor shall not, and shall cause its Affiliates not to, Dispose of (x) any of
the Purchased Shares or any shares of Common Stock beneficially owned by the
Investor and its Affiliates as of the date of this Agreement, together with any
shares of Common Stock issued in respect thereof as a result of any stock split,
stock dividend, share exchange, merger, consolidation or similar
recapitalization, and (y) any Common Stock issued as (or issuable upon the
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange or in replacement of, the
Purchased Shares or shares of Common Stock described in clause (x) of this
sentence (collectively, the “Lock-Up

19









--------------------------------------------------------------------------------

 

 

Securities”); provided, however, that the foregoing shall not prohibit the
Investor from (A) transferring any of the Lock-Up Securities to a Permitted
Transferee in accordance with and subject to the terms of Section 2.13 and (B)
Disposing of any of the Lock-Up Securities in order to reduce the beneficial
ownership of the Investor and its Affiliates to 19.9% or such lesser percentage,
as advised in good faith and in writing by the Investor’s certified public
accountants, that would be necessary pursuant to applicable accounting rules and
guidelines so as to not require the Investor to include in its financial
statements its portion of the Company’s financial results, of the Shares of Then
Outstanding Common Stock.

 

4.2Certain Tender Offers

.  Notwithstanding any other provision of this Section 4, this Section 4 shall
not prohibit or restrict any Disposition of shares of Common Stock and/or Common
Stock Equivalents by the Investor or its Affiliates into (a) a tender offer by a
Third Party which is not opposed by the Company’s Board of Directors (but only
after the Company’s filing of a Schedule 14D-9, or any amendment thereto, with
the SEC disclosing the recommendation of the Company’s Board of Directors with
respect to such tender offer) or (b) an issuer tender offer by the Company.

4.3Sale Limitations.  Subject to the restrictions set forth in Section 4.1, the
Investor agrees that, except for any transfer of Shares of Then Outstanding
Common Stock and/or Common Stock Equivalents by the Investor to a Permitted
Transferee or the Company, it shall not, and shall cause its Affiliates not to,
Dispose of any Shares of Then Outstanding Common Stock and/or Common Stock
Equivalents (for the avoidance of doubt, other than as a result of a Change of
Control of the Investor) at any time to any Person that such Investor or
Affiliate knows (after a reasonable inquiry in a private placement) is a
Competitor.

4.4Offering Lock-Up

.  If the Holders together beneficially own at least five percent (5%) of the
Shares of Then Outstanding Common Stock, the Holders shall, if requested by the
Company and an underwriter of Common Stock of the Company, agree not to Dispose
of any shares of Common Stock and/or Common Stock Equivalents for a specified
period of time, such period of time not to exceed ninety (90) days.  Such
agreement shall be in writing in a form satisfactory to the Company, the
underwriter(s) in such offering and shall contain customary exceptions to the
restrictions set forth therein.  The Company may impose stop transfer
instructions with respect to the shares of Common Stock and/or Common Stock
Equivalents to the extent consistent with any such agreement until the end of
the specified period of time.  The foregoing provisions of this Section 4.4
shall apply to the Holders only if the Company’s directors, officers and any
holders of an equal or greater number of shares of Common Stock that are party
to a collaboration, license or similar agreement with the Company are subject to
similar lock-up restrictions.  Any discretionary waiver or termination of the
restrictions of any or all of such agreements by the Company or the underwriters
shall apply pro rata to all Holders subject to such agreements, based on the
number of shares subject to such agreements.

5.Voting Agreement.

5.1Voting of Securities.  From and after the Closing and until the date on

20









--------------------------------------------------------------------------------

 

 

which the Investor and any Permitted Transferees together beneficially own less
than ten percent (10%) of the Shares of Then Outstanding Common Stock (the
“Voting Agreement Term”), the Investor shall, and shall cause any Permitted
Transferees to, vote or execute a written consent with respect to the Purchased
Shares, in the sole discretion of the Investor, in accordance with the
recommendation of the Company’s Board of Directors solely with respect to (i)
the election of directors, provided that such directors are unanimously
recommended by the Company’s Board of Directors; (ii) the approval of the
Company’s auditor; (iii) the approval of, on a non-binding, advisory basis, the
compensation of the Company’s named executive officers; and (iv) the approval of
an increase to the number of shares reserved for issuance or the issuance of
shares under the Company’s equity compensation or share plans for employees,
consultants and directors.  In furtherance of this Section 5.1, the Investor
hereby irrevocably appoints the Company and any individuals designated by the
Company (such designated individuals to be limited to the President and Chief
Executive Officer, Chief Financial Officer or Secretary of the Company), and
each of them individually, as the attorneys, agents and proxies, with full power
of substitution and re-substitution in each of them, for the Investor, and in
the name, place and stead of the Investor, to vote (or cause to be voted) in
such manner as set forth in this Section 5.1 with respect to the Purchased
Shares to which the Investor is or may be entitled to vote at any meeting of the
Company held after the date hereof, whether annual or special and whether or not
an adjourned meeting (the “Irrevocable Proxy”); provided that, this Irrevocable
Proxy shall only be effective and exercisable if, at any annual or special
meeting of the stockholders of the Company and at any adjournments or
postponements of any such meetings, the Investor (i) fails to appear or
otherwise fails to cause its voting securities of the Company to be counted as
present for purposes of calculating a quorum, or (ii) fails to vote such voting
securities in accordance with this Section 5.1, in each case at least five (5)
Business Days prior to the date of such stockholders’ meeting.  This Irrevocable
Proxy is coupled with an interest, shall be irrevocable and binding on any
successor-in-interest of the Investor and shall not be terminated by operation
of law upon the occurrence of any event.  This Irrevocable Proxy shall operate
to revoke and render void any prior proxy as to voting securities heretofore
granted by the Investor which is inconsistent herewith.  The Irrevocable Proxy
shall terminate upon the expiration or termination of the Voting Agreement
Term.  The Investor shall cause any Permitted Transferee to promptly execute and
deliver to the Company an irrevocable proxy, substantially in the form of
Exhibit B attached hereto, and irrevocably appoint the Company and any
individuals designated by the Company, and each of them individually, with full
power of substitution and resubstitution, as its attorney, agent and proxy to
vote (or cause to be voted) such Purchased Shares of the Company as to which
such Permitted Transferee is entitled to vote, in such manner as each such
attorney, agent and proxy or his substitute shall in its, his or her sole
discretion deem appropriate or desirable with respect to the matters set forth
in this Section 5.1 (the “Permitted Transferee Irrevocable Proxy”).  The
Investor acknowledges, and shall cause any Permitted Transferees to acknowledge,
that any such proxy executed and delivered shall be coupled with an interest,
shall constitute, among other things, an inducement for the Company to enter
into this Agreement, shall be irrevocable and binding on any
successor-in-interest of such Permitted Transferee and shall not be terminated
by operation of Law upon the occurrence of any event.  Such proxy shall operate
to revoke and render void any prior proxy as to any voting securities of the
Company heretofore granted by such Permitted Transferee, to the extent it is

21









--------------------------------------------------------------------------------

 

 

inconsistent herewith.  The Investor acknowledges and agrees that it shall be a
condition to any proposed transfer of voting securities of the Company by the
Investor to such Permitted Transferee that such Permitted Transferee execute and
deliver to the Company a Permitted Transferee Irrevocable Proxy, and that any
purported transfer shall be void and of no force or effect if such Permitted
Transferee Irrevocable Proxy is not so executed and delivered at the closing of
such transfer.  Such proxy shall terminate upon the earlier of the expiration or
termination of the Voting Agreement Term.  The Investor acknowledges and agrees
that it shall be a condition to any proposed transfer of voting securities of
the Company by the Investor to any Permitted Transferee during the Voting
Agreement Term that such Permitted Transferee shall agree in writing to be
subject to and bound by all restrictions and obligations set forth in this
Section 5.1.

In the event the Company’s stockholders are permitted to act by written consent,
the Company and the Investor shall each negotiate in good faith with the other
provisions as consistent as possible with the foregoing to govern the voting of
the Investor’s and its Permitted Transferees’ Purchased Shares as closely as
practicable to the foregoing.

5.2Quorum.  In furtherance of Section 5.1, the Investor shall be, and shall
cause each of its Permitted Transferees to be, present in person or represented
by proxy at all meetings of stockholders to the extent necessary so that all
voting securities of the Company as to which they are entitled to vote shall be
counted as present for the purpose of determining the presence of a quorum at
such meeting.

6.Information Rights.

6.1Financial Information and Reporting.  At any time when the Investor and its
Affiliates beneficially own more than 19.9% (or such lesser percentage, as
advised in good faith and in writing by the Investor’s certified public
accountants, that would be necessary pursuant to applicable accounting rules and
guidelines so as to require the Investor to include in its financial statements
its portion of the Company’s financial results) of the Shares of Then
Outstanding Common Stock, the Company will provide to the Investor or its
designated Affiliate any financial information reasonably requested by the
Investor solely so that the Investor can assess whether the Investor needs to
account for the investment using the equity method of accounting or otherwise
(the “Purpose”), including making its management reasonably available to the
Investor for reasonable inquiries regarding its financial statements for the
Purpose.  If the Investor or its Affiliate (a) determines in good faith, in
accordance with applicable accounting rules and guidance, that such financial
information is reasonably likely to be necessary with respect to the financial
reporting of the Investor or its Affiliates and (b) provides the Company with
written notice to such effect, then beginning as promptly as reasonably
practicable but in no event later than the 90th day following such notice, the
Company will deliver via overnight delivery and electronic mail to the Investor
or its Affiliate such reasonably requested financial information. The Investor
and its Affiliates shall not use any financial information received pursuant to
this Section 6 for any reason other than the Purpose.

22









--------------------------------------------------------------------------------

 

 

6.2Confidentiality.  All confidential or proprietary information and data
provided by the Company to either the Investor or its Affiliate pursuant to this
Section 6 shall be deemed “Confidential Information” under the Collaboration and
License Agreement and accordingly shall be subject to the terms and conditions
of the Collaboration and License Agreement governing “Confidential Information.”
The confidentiality obligations of the Investor and its Affiliates under this
Section 6 shall survive any termination or expiration of this Agreement.

6.3Acknowledgment of Securities Law. The Investor is aware of the restrictions
imposed by the U.S. securities law on the purchase or sale of securities by any
person who has received material, non-public information from the issuer of such
securities and on the communication of such information to any other person when
it is reasonably foreseeable that such other person is likely to purchase or
sell such securities in reliance upon such information.

Termination of Certain Rights and Obligations

.  

7.1Termination of Registration Rights

.  Except for Section 2.11, which shall survive until the expiration of any
applicable statutes of limitation, Section 2 shall terminate automatically and
have no further force or effect upon the earliest to occur of:

(a)the expiration of the Registration Rights Term;

(b)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(c)a liquidation or dissolution of the Company.

7.2Termination of Standstill Agreement

. Section 3 shall terminate and have no further force or effect, upon the
earliest to occur of:

(a)such time that the Company publicly announces that it has entered into with a
Third Party a written definitive agreement for the acquisition (by way of
merger, tender offer or otherwise), in each case, the consummation of which
would result in a Change of Control of the Company;

(b)the expiration of the Standstill Term;

(c)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(d)a liquidation or dissolution of the Company.

7.3Termination of Restrictions on Dispositions

.  Section 4 shall terminate and have no further force or effect upon the
earliest to occur of:

23









--------------------------------------------------------------------------------

 

 

(a)the consummation of a Change of Control of the Company;

(b)a liquidation or dissolution of the Company; and

(c)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act.

7.4Termination of Voting Agreement Term

.  Section 5 shall terminate and have no further force or effect upon the
earliest to occur of:

(a)the consummation of a Change of Control of the Company;

(b)the expiration of the Standstill Term;

(c)the date on which the Common Stock ceases to be registered pursuant to
Section 12 of the Exchange Act; and

(d)a liquidation or dissolution of the Company.

7.5Termination of Information Rights

.  Section 6.1 shall terminate and have no further force or effect upon the
earliest to occur of:

(a)the consummation of a Change of Control of the Company; and

(b)a liquidation or dissolution of the Company.

 





7.6Effect of Termination

.  No termination pursuant to any of Sections 7.1, 7.2, 7.3, 7.4 or 7.5 shall
relieve any of the parties (or the Permitted Transferee, if any) for liability
for breach of or default under any of their respective obligations or
restrictions under any terminated provision of this Agreement, which breach or
default arose out of events or circumstances occurring or existing prior to the
date of such termination.

Miscellaneous

.  

8.1Governing Law; Submission to Jurisdiction

.  This Agreement shall be governed by and construed in accordance with the Laws
of the State of Delaware, without regard to the conflict of laws principles
thereof that would require the application of the Law of any other
jurisdiction.  Any action brought, arising out of, or relating to this Agreement
shall be brought in the Court of Chancery of the State of Delaware. Each party
hereby irrevocably submits to the exclusive jurisdiction of said Court in
respect of any claim relating to the validity, interpretation and enforcement of
this Agreement, and hereby waives, and agrees not to assert, as a defense in any
action, suit or proceeding in which any such claim is made that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in such courts, or that the venue thereof may not be
appropriate or that this agreement may not be enforced in or by such courts. The
parties hereby consent to and grant the Court of Chancery of

24









--------------------------------------------------------------------------------

 

 

the State of Delaware jurisdiction over such parties and over the subject matter
of any such claim and agree that mailing of process or other papers in
connection with any such action, suit or proceeding in the manner provided in
Section 8.3 or in such other manner as may be permitted by law, shall be valid
and sufficient thereof.

8.2Waiver

.  Waiver by a party of a breach hereunder by another party shall not be
construed as a waiver of any subsequent breach of the same or any other
provision.  No delay or omission by a party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such party.  No waiver shall be effective
unless made in writing with specific reference to the relevant provision(s) of
this Agreement and signed by a duly authorized representative of the party
granting the waiver.

8.3Notices

.  All notices, instructions and other communications hereunder or in connection
herewith shall be in writing, shall be sent to the address of the relevant party
set forth on Exhibit A attached hereto and shall be (a) delivered personally,
(b) sent by registered or certified mail, return receipt requested, postage
prepaid, (c) sent via a reputable nationwide overnight courier service or (d)
sent by electronic mail, with a confirmation copy to be sent by registered or
certified mail, return receipt requested, postage prepaid.  Any such notice,
instruction or communication shall be deemed to have been delivered upon receipt
if delivered by hand, three (3) Business Days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, one (1) Business Day
after it is sent via a reputable nationwide overnight courier service or when
transmitted with electronic confirmation of receipt, if transmitted by
electronic mail (if such transmission is made during regular business hours of
the recipient on a Business Day; or otherwise, on the next Business Day
following such transmission).  Any party may change its address by giving notice
to the other parties in the manner provided above.

8.4Entire Agreement

.  This Agreement, the Purchase Agreement and the Collaboration and License
Agreement contain the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all prior and contemporaneous
arrangements or understandings, whether written or oral, with respect hereto and
thereto.

8.5Amendments

.  No provision in this Agreement shall be supplemented, deleted or amended
except in a writing executed by an authorized representative of each of the
parties hereto.

8.6Headings; Nouns and Pronouns; Section References

.  Headings in this Agreement are for convenience of reference only and shall
not be considered in construing this Agreement.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of names and pronouns shall
include the plural and vice-versa.  References in this Agreement to a section or
subsection shall be deemed to refer to a section or subsection of this Agreement
unless otherwise expressly stated.

25









--------------------------------------------------------------------------------

 

 

8.7Severability

.  If, under applicable Laws, any provision hereof is invalid or unenforceable,
or otherwise directly or indirectly affects the validity of any other material
provision(s) of this Agreement in any jurisdiction (“Modified Clause”), then, it
is mutually agreed that this Agreement shall endure and that the Modified Clause
shall be enforced in such jurisdiction to the maximum extent permitted under
applicable Laws in such jurisdiction; provided that the parties shall consult
and use all reasonable efforts to agree upon, and hereby consent to, any valid
and enforceable modification of this Agreement as may be necessary to avoid any
unjust enrichment of either party and to match the intent of this Agreement as
closely as possible, including the economic benefits and rights contemplated
herein.

8.8Assignment

.  Neither this Agreement nor any rights or duties of a party hereto may be
assigned by such party, in whole or in part, without (a) the prior written
consent of the Company in the case of any assignment by the Investor, except as
provided by Section 2.13 with respect to the Investor’s assignment to a
Permitted Transferee; or (b) the prior written consent of the Investor in the
case of an assignment by the Company.

8.9Successors and Assigns

.  This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

8.10Counterparts

.  This Agreement may be executed in counterparts, each of which shall be deemed
an original but which together shall constitute one and the same instrument.

8.11Third Party Beneficiaries

.  None of the provisions of this Agreement shall be for the benefit of or
enforceable by any Third Party.  No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
party hereto.

8.12No Strict Construction

.  This Agreement has been prepared jointly and will not be construed against
any party.

8.13Remedies

.  The rights, powers and remedies of the parties under this Agreement are
cumulative and not exclusive of any other right, power or remedy which such
parties may have under any other agreement or Law.  No single or partial
assertion or exercise of any right, power or remedy of a party hereunder shall
preclude any other or further assertion or exercise thereof.

8.14Specific Performance

.  The Company and the Investor hereby acknowledge and agree that the rights of
the parties hereunder are special, unique and of extraordinary character, and
that if any party refuses or otherwise fails to act, or to cause its Affiliates
to act, in accordance with the provisions of this Agreement, such refusal or
failure would result in irreparable injury to the Company or the Investor, as
the case may be, the exact amount of which would be difficult to ascertain or
estimate and the remedies at law for which would not be reasonable or adequate
compensation.  Accordingly, if any party refuses or otherwise fails to act, or
to cause its Affiliates to act, in accordance with the provisions of this

26









--------------------------------------------------------------------------------

 

 

Agreement, then, in addition to any other remedy which may be available to any
damaged party at law or in equity, such damaged party will be entitled to seek
specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged party will be entitled to seek in any court of
competent jurisdiction.

8.15No Conflicting Agreements

.  The Investor hereby represents and warrants to the Company that neither it
nor any of its Affiliates is, as of the date of this Agreement, a party to, and
agrees that neither it nor any of its Affiliates shall, on or after the date of
this Agreement, enter into any agreement that conflicts with the rights granted
to the Company in this Agreement.  The Company hereby represents and warrants to
each Holder that it is not, as of the date of this Agreement, a party to, and
agrees that it shall not, on or after the date of this Agreement, enter into,
any agreement or approve any amendment to its Organizational Documents (as
defined in the Purchase Agreement) with respect to its securities that conflicts
with the rights granted to the Holders in this Agreement.  The Company further
represents and warrants that the rights granted to the Holders hereunder do not
in any way conflict with the rights granted to any other holder of the Company’s
securities under any other agreements.

8.16Use of Proceeds.

The Company shall use the proceeds from the sale of the Purchased Shares
primarily for the purpose of funding research, development and related
activities, and other working capital purposes.

(Signature Page Follows)

 

27









--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

SOLID BIOSCIENCES INC.

 

 

 

By:

/s/ Ilan Ganot

 

Name:

Ilan Ganot

 

Title:

Chief Executive Officer








ACTIVE/104419179.14  

 



[Signature Page to Investor Agreement]



--------------------------------------------------------------------------------

 

 



ULTRAGENYX PHARMACEUTICAL INC.

 

 

 

By:

/s/ Emil D. Kakkis

 

Name:

Emil D. Kakkis, M.D. Ph.D.

 

Title:

Chief Executive Officer

 

 

[Signature Page to Investor Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

NOTICES

(a)If to the Company:

Solid Biosciences Inc.

141 Portland Street, Fifth Floor

Cambridge, MA 02139

Attention: Lynette Herscha

Email:

 

with a copy to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Lia Der Marderosian

Email: lia.dermarderosian@wilmerhale.com

 

(b)If to the Investor:

Ultragenyx Pharmaceutical Inc.

60 Leveroni Court

Novato, CA 94949

Attention: Chief Business Officer; General Counsel

Email:

with a copy to:

Goodwin Procter LLP
100 Northern Avenue
Boston, MA 02210
Attention: Ed Amer
Email: EAmer@goodwinlaw.com

 

 




 



--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF IRREVOCABLE PROXY

In order to secure the performance of the duties of the undersigned pursuant to
Section 5.1 of the Investor Agreement, dated as of as of October 22, 2020 (the
“Agreement”), by and between Ultragenyx Pharmaceutical Inc. and Solid
Biosciences Inc. (the “Company”), the undersigned hereby irrevocably appoints
the Company and any individual designated by the Company, and each of them
individually, as the attorneys, agents and proxies, with full power of
substitution and resubstitution in each of them, for the undersigned, and in the
name, place and stead of the undersigned, to vote (or cause to be voted) in such
manner as set forth in Section 5.1 of the Agreement with respect to all
Purchased Shares, which the undersigned is or may be entitled to vote at any
meeting of the Company held after the date hereof, whether annual or special and
whether or not an adjourned meeting.  This proxy is coupled with an interest,
shall be irrevocable and binding on any successor-in-interest of the undersigned
and shall not be terminated by operation of law upon the occurrence of any
event.  This proxy shall operate to revoke and render void any prior proxy as to
voting securities heretofore granted by the undersigned which is inconsistent
herewith.  Notwithstanding the foregoing, this irrevocable proxy shall be
effective if, at any annual or special meeting of the stockholders of the
Company (or any consent in lieu thereof) and at any adjournments or
postponements of any such meetings, the undersigned (i) fails to appear or
otherwise fails to cause its voting securities of the Company to be counted as
present for purposes of calculating a quorum, or (ii) fails to vote such voting
securities in accordance with Section 5.1 of the Agreement, in each case at
least five (5) Business Days prior to the date of such stockholders’
meeting.  This proxy shall terminate upon the earlier of the expiration or
termination of the Voting Agreement Term.

 

 

ULTRAGENYX PHARMACEUTICAL INC.

 

 

 

By:



 

Name:



 

Title:



 

 

 

 

 

 

